UNITED STATES DISTRICT C
SOUTHERN DISTRICT OF NE

UNITED STATES OF AMERIC


               -v-                                              19 CR 00559 (KMK)

JOSE DIAZ,


Karas, J.

                  ORDER ACC PTING THE PLEA ALLOCUTION BEFORE
                             U.S. MAGISTRATE JUDGE

        On February 4, 2020 Uni     ed States Magistrate Judge, Paul E. Davison presided over the plea
allocution in the above captione    matter and reported and recommended that the named defendant' s
plea of guilty be accepted. The     ourt having reviewed the transcript of the allocution, the charging
papers, and all other pertinent p    s of the record, finds that the plea accords with the requirements
of Rule 11 of the Federal Rules     [Criminal Procedure. Accordingly, the Court adjudges defendant
guilty of the offense(s) to which   he guilty plea was offered. The Clerk is directed to enter the plea.




Dated: February ~     , 2020
       White Plains, New Yor
